                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


RODRICK JACKSON,
           Plaintiff

-v-


CITY OF HEARNE, TEXAS, JOHN
NARON, PEE WEE DRAKE, RUBEN                                                     W-18-CV-00015-ADA
GOMEZ, EMMETT AGUIRRE,
MARGARET SAL VAGGIO, BRYAN F.
RUSSJR., THOMAS WILLIAMS,
STEPHEN YOHNER, PATRICIA
MENDOZA, STEPHANIE
RODRIGUEZ, PAT ARMSTRONG,
HAZEL EMBRA, JOYCE RATTLER,
          Deftndants


              ORDER DISMISSING PLAINTIFF'S CLAIMS WITH PREJUDICE

         Came on for consideration Defendants' Joint Motion to Dismiss Third Amended

Complaint (ECF No. 78), Defendant Rodriguez's Motion to Dismiss Plaintiff's Third Amended

Complaint (ECF No. 92), and Plaintiffs Third Amended Complaint (ECF No. 77). The Court

has also considered all the replies, responses, and objections the Parties have filed related to the

aforementioned motions and pleadings. After consideration, the Court hereby GRANTS

Defendants' Motions to Dismiss (ECF Nos. 78 & 92). The Court also DISMISSES WITH

PREJUDICE Plaintiffs          claims.1




  In this Order, the Court incorporates and uses portions of the Magistrate Judge's Report and Recommendation
which this Court declined to adopt. ECF No. 86. This Court declined to adopt the report because the report failed to
determine whether Defendants are entitled to qualified immunity, an issue the Fifth Circuit has held should "be
resolved at the earliest possible stage in litigation." Rcrndle v. Lockwood, 666 F. App'x 333, 336 (5th Cir. 2016)
(quoting Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011)). Instead, the Magistrate Judge focused his analysis on
Federal Rule of Civil Procedure 12(b)(6). Despite that fact, this Court has been able to incorporate certain portions
of the Magistrate Judge's analysis into its qualified immunity discussion.



                                                         1
                                   PROCEDURAL HISTORY

       Plaintiff Rodrick Jackson initiated this suit on January 18, 2018, against the City of

Hearne, Hearne City Manager John Naron, former Hearne City Manager Lloyd Drake, Hearne

Mayor Ruben Gomez, Heame City Councilmembers Emmett Aguirre and Margaret Salvaggio,

former Hearne City Attorney Bryan F. Russ, Jr., Hearne Police Chief Thomas Williams, former

Hearne Police Sergeant Stephen Yohner, former Municipal Court Clerk Patricia Mendoza,

citizen Stephanie Rodriguez, and Hearne City Attorney Pro Tern Tangerlia Taylor-Felton. Pl.'s

Orig. Compi. ¶J 4-15, ECF No. 1. Concurrently with his Original Complaint, he moved for a

temporary restraining order and a preliminary injunction, both of which were denied.

       Upon being served, defendant and City Attorney Pro Tern Taylor-Felton moved to

dismiss Plaintiff's claims against her, which the Court granted on February 7, 2018. ECF No. 40.

The remaining defendants moved to dismiss Plaintiff's claims on April 9, 2018. ECF No. 42.

Plaintiff amended his complaint without leave of court on April 27, 2018, mooting the pending

motions to dismiss. ECF No. 47. The Amended Complaint incorporated additional allegations

from the criminal trial against Plaintiff but featured the same causes of action. Id.

       The defendants then moved to dismiss the Amended Complaint. ECF Nos. 49 & 50.

Plaintiff responded by seeking leave to amend his complaint again, which the Magistrate Judge

granted. ECF Nos. 51 & 58. The Clerk's Office then entered Plaintiff's Second Amended

Complaint in this matter, which added new facts but alleged the same causes of action. ECF No.

59. Defendants promptly moved to dismiss. ECF Nos. 60 & 61. Plaintiff responded, objected to

Defendants' reply, moved for leave to file a surreply, moved for a delay until the parties

completed discovery, and, alternatively, moved for leave to again amend his complaint. ECF




                                                  2
                                                                                                                     -




Nos. 62-63, 65. Defendants jointly moved to stay discovery until the pending motions were

disposed. ECF No. 67.

           On October 3, 2018 the Court adopted a recommendation from the Magistrate Judge and

dismissed Plaintiff's      §   1983 claims against Defendant Stephanie Rodriguez. ECF No. 73. The

Court also denied the cross-motions regarding discovery and gave Plaintiff leave to file a new

complaint. ECF No. 74. Plaintiff filed the Third Amended Complaint on November 2, 2018,

mooting the Motions to Dismiss. ECF No. 77. The defendants named in Plaintiff's current

complaint are the City of Hearne, John Naron, Lloyd Drake, Ruben Gomez, Emmett Aguirre,

Margaret Salvaggio, Brian F. Russ, Jr., Thomas Williams, Stephen Yohner, Pat Armstrong,

Hazel Embra, Stephanie Rodriguez,2 and Joyce Rattler (collectively "Defendants"). Defendants

Hearne, Naron, Drake, Gomez, Aguirre, Salvaggio, Russ, Williams, Yohner, Armstrong, Embra,

and Rattler (collectively "Movants") filed a Joint Motion to Dismiss Plaintiff's Third Amended

Complaint on November 16, 2018. ECF No. 78. Defendant Rodriguez did not join in Movants'

Motion to Dismiss.

           On January 25, 2019, Magistrate Judge Manske issued a Report and Recommendation.

ECF No. 86. By order dated April 2, 2019, the Court declined to adopt the Report and

Recommendation as filed and reviewed the Motion to Dismiss and all related pleadings in a de

novo mamier. ECF No. 91. Additionally, the Court authorized Defendant Rodriguez to file a

motion to dismiss on the remaining           § 1985   claims against her, which Defendant Rodriguez did

on April 3, 2019. ECF No. 92.

                                                  DISCUSSION

           Plaintiff sues Defendants under 42 U.S.C.          §    1983 and   §   1985 for violations of his First

Amendment, equal protection, and due process rights. Pl.'s Third Am. Compl. ¶J 55-57, ECF

2
    Plaintiffs § 1985 claims remain against Stephanie Rodriguez.
                                                          3
No. 77. Defendants seek dismissal of all Plaintiff's claims against them.3 To allege a plausible

claim under     §   1983, Plaintiff must allege facts demonstrating: (1) a violation of a federal right

(2) committed by a person acting under color of state law. Whitley                     v.   Hanna, 726 F.3d 631, 638

(5th Cir. 2013). To allege a plausible claim under                       §   1985, Plaintiff must allege facts

demonstrating: (1) a violation of a federal right (2) resulting from an agreed conspiracy (3)

organized to deprive a class of persons a constitutional right and (4) whose member(s) overtly

acted in furtherance of the conspiracy. Angel v. La Joya Indep. Sch. Dist., 717 F. App'x 372, 378

(5th Cir. 2017).

         Both   §   1983 and   §   1985 require a violation      of a constitutional right and do not allow for

suit when the acts of the defendants are otherwise legal. Id. at 379. Further,                    §   1983 and § 1985

require direct acts by the defendants (under              §    1985 by one conspiracy member) against the

plaintiffneither authorizes respondeat superior liability. Triplett               v.    LeBlanc, 642 F. App'x 457,

461 (5th Cir. 2016). Plaintiff alleges the violated constitutional rights underlying his § 1983

  Plaintiff disputes that the Joint Motion to Dismiss challenges his § 1985 claims. Pl.'s Obj. at 1-2, ECF No. 81.
Specifically, he argues "Defendants argued and cited cases in favor of dismissing the Plaintiffs 42 U.S.C. § 1985
claim for the first time [in their reply.]" Id. at 1. Plaintiff is correct § 1985 is never mentioned by name in the Joint
Motion. However, Defendants cite applicable precedent while arguing for dismissal of Plaintiffs § 1985 conspiracy
claim. E.g. Defs.' Third Mot. Dismiss at 5, ECF No. 78 ("[tb prove the existence of a conspiracy under [ 1985],
the plaintiff must allege and establish facts showing a meeting of the minds.") (quoting Garrison v. City of
Texarkana, 910 F. Supp. 1196, 1207 (E.D. Tex. 1995)). The Joint Motion is also not subtle about the case-
dispositive relief Defendants seek: "the Movants jointly move that the Plaintiffs action against them be in all things
DISMISSED." Defs.' Third Mot. Dismiss at 25, ECF No. 78 (emphasis in original). The Joint Motion seeks
dismissal of all Plaintiffs actions against them, regardless of whether such actions were delineated by name. Id.

The Court notes that Plaintiff references a previous order issued by this Court in which the Court adopted the
Magistrate Judge's Report and Recommendation and dismissed Plaintiffs § 1983 claims against Defendant
Rodriguez. ECF No. 73. In that order, this Court wrote "that Defendant Rodriguez failed to specifically address
Plaintiffs 42 U.S.C. § 1985 claims in her Motion to Dismiss." Id. The Court further stated, "[T]his Court will not
sua sponte address the issue that Defendant Rodriguez failed to raise in her Motion to Dismiss." Id. Plaintiff cites
this language in support of his argument that the Court should not "sua sponte" dismiss all his § 1985 claims against
all Defendants. Pl.'s Obj. Mag. R&R at 4-5, ECF No. 88. First, as discussed within this footnote, the Court finds
Defendants have adequately addressed Plaintiffs conspiracy allegations against them, even if they did not
specifically mention "42 U.S.C. § 1985" in their Joint Motion. Second, in its earlier order, the Court was only
addressing claims against Defendant Rodriguez. It was not yet addressing Plaintiffs remaining claims against all
Defendants. The Court was loath to consider Plaintiffs conspiracy issues against one Defendant individually
without first considering the underlying liability of all Defendants. Therefore, the Court will now address Plaintiffs
§ 1985 claims against all Defendants. To the extent that this Order disagrees with its language in its previous order,
this Order controls.

                                                           4
claims are his rights to free speech, equal protection, and due process. P1.'s Third Am. Compi.

¶J 55-57, ECF No. 77. He alleges his              §   1985 claims are actionable through the Equal Protection

Clause of the Fourteenth Amendment. Id. ¶ 56.

        This Order will have two primary sections. First, the Court will consider whether any

Defendants are entitled to qualified immunity. Second, the Court will consider whether

Plaintiff's claims against the remaining Defendants are subject to dismissal for failure to state a

claim under Rule 1 2(b)(6) and for statute of limitations violations.

I.      Qualified Immunity

        Plaintiff alleges Defendants violated his rights protected by the First Amendment, the

Equal Protection Clause of the Fourteenth Amendment, and the Due Process Clause of the

Fourteenth Amendment. As set forth below, Defendants Thomas Williams, Stephen Yohner, Pat

Armstrong, John Naron, Ruben Gomez, Emmett Aguirre, and Margaret Salvaggio are all entitled

to qualified immunity for the claims against them.

     a. Legal Standard

        "The doctrine of qualified immunity protects government officials from civil damages

liability when their actions could reasonably have been believed to be legal." Whitley, 726 F.3d

at 638 (quoting Morgan        v.   Swanson, 659 F.3d 359, 370 (5th Cir. 2011)) (emphasis added).

Qualified immunity protects "all but the plainly incompetent or those who knowingly violate the

law." Malley   v.   Briggs, 475 U.S. 335, 341 (1986). Additionally, courts will not deny immunity

unless "existing precedent           .   .   .   placed the statutory or constitutional question beyond

debate." Ashcroft     v.   alKidd,       563 U.S. 731, 741 (2011). "Therefore, a plaintiff seeking to

overcome qualified immunity must show: (1) that the official violated a statutory or

constitutional right, and (2) that the right was clearly established at the time of the challenged



                                                            5
conduct." Id. "A court has discretion to decide which prong to consider first." Id. (citing Pearson

v.   Callahan, 555 U.S. 223, 236 (2009)).

          Generally, when considering a qualified immunity defense raised in the context of a Rule

1   2(b)(6) motion to dismiss, the Court must determine whether "the plaintiff's pleadings assert

facts which, if true, would overcome the defense of qualified immunity." Backe       v.   LeBlanc, 691

F.3d 645, 648 (5th Cir. 2012) (citation omitted). "Thus, a plaintiff seeking to overcome qualified

immunity must plead specific facts that both allow the court to draw the reasonable inference

that the defendant is liable for the harm he has alleged and that defeat a qualified immunity

defense with equal specificity." Id. at 648. "Of course, a defendant presenting an immunity

defense on a Rule 12(b)(6) motion instead of a motion for summary judgment must accept the

more stringent standard applicable to this procedural route." McKenna     v.   Wright, 386 F.3d 432,

436 (2nd Cir. 2004).

      b. Analysis

          1.   Defendant Officers

          In this case, Plaintiff makes several allegations against Defendant Thomas Williams, the

City of Heame' s police chief, Defendant Stephen Yohner, a former police sergeant for the City

of Heame, and Defendant Pat Armstrong, a police lieutenant for the City of Hearne (collectively

"Defendant Officers"). Each Defendant Officer is entitled to qualified immunity; therefore,

Plaintiff's claims against them should be dismissed. The facts giving rise to Plaintiff's claims

against Defendant Officers are set forth below.

          All Plaintiff's claims are based on his underlying allegation that the City of Hearne has

become quite corrupt. Pl.'s Third Am. Compl. ¶J 17-18, ECF No. 77. According to Plaintiff, this
corruption stems from the "Booger County                 Mafia,"4    an alleged group of conspirators made up

of "white and Hispanic officials" who "ran local government in the City of Hearne and

Robertson County for their own personal benefit, with no consideration for black residents." Id. ¶

17. Plaintiff, a resident       of Hearne who "had grown tired of the corruption in city and county

government," decided to act. Id. ¶ 18. He began requesting city records through the Texas Public

Information Act and then publicizing his findings. Id. He also ran for and obtained a seat on

Hearne's city council. Id. ¶ 22. While on the city council, Plaintiff allegedly had public conflicts

with other members of the council, the interim city manager Defendant Naron, and the mayor

Defendant Gomez. Id.

           In 2016, Defendant Rodriguez, a local resident and mother, was living with her teenage

daughter ("Female Minor"). Id. ¶ 23. Plaintiff claims that Defendant Rodriguez "evicted" her

daughter, who left home and began staying with Plaintiff. Id. Plaintiff had allegedly been long-

time friends with Defendant Rodriguez and Female Minor. Id. After living several weeks at

Plaintiff's home, Female Minor left and told people that Plaintiff sexually molested her. Id.             ¶IJ



24-25. Plaintiff alleges that Female Minor made this claim because she no longer wanted to live

with Plaintiff. Id. ¶ 24. Instead, she wanted to move back in with her mother. Id.

           The Hearne Police Department was soon notified of Female Minor's allegations against

Plaintiff. Id. ¶ 25. A caseworker interviewed Female Minor; however, Plaintiff was never

questioned about the allegations of sexual molestation. Id. ¶ 25. Plaintiff then alleges that

Defendant Yohner was summoned to a "special meeting" with Defendant Russ, Hearne's former

city attorney, and Defendant Rodriguez, Female Minor's mother. Id. ¶ 26. Plaintiff alleges that

Defendants Russ and Rodriguez used that meeting to "demand criminal charges against the

Plaintiff." Id.

' The   Court will refer to this group as the "alleged conspiracy" for the remainder of the Order.

                                                            7
        The allegations against Plaintiff were soon referred to the Robertson County District

Attorney, who rejected the case. Id. ¶ 27. After the district attorney rejected the case, the Hearne

Police Department gave Plaintiff a Class C misdemeanor assault citation based on Female

Minor's allegations. Id. ¶ 28. Plaintiff claims Defendant Williams informed him that the City

issued the citation because of "pressure from the family," which Plaintiff interprets to mean

pressure from Defendant Rodriguez. Id. ¶ 29. Plaintiff claims Defendants Williams and

Armstrong were the officers who made the final decision to initiate the criminal charge, although

Defendant Yohner was the one who issued the Class C misdemeanor citation. Id. ¶ 34. Although

the police issued the citation, a special prosecutor employed by the City of Hearne prosecuted the

case. Id. ¶ 37.

        Based on these allegations, Plaintiff sues Defendant Officers under    §   1983 and   §    1985 for

violating his equal protection rights by allegedly enforcing and prosecuting the law selectively

and in bad faith against him. Id. ¶ 11, 56. Additionally, Plaintiff sues Defendant Officers under         §

1983 for violating his First Amendment rights. Id. ¶ 55.

                  A. Equal Protection

        The Court will first analyze whether Defendant Officers are entitled to qualified

immunity for Plaintiff's equal protection claims against them.

                          i.   Violation of a Federal Right

        At the outset, the Court finds Plaintiff fails to sufficiently plead an equal protection

violation.   " [T]o successfully bring a selective prosecution or enforcement claim, a plaintiff must
prove that the government official's acts were motivated by improper considerations, such as

race, religion, or the desire to prevent the exercise of a constitutional   right." Curtis    v.   Sowell,

761 F. App'x 302, 306 (5th Cir. 2019) (quoting Bryan v. City ofMadison, 213 F.3d 267, 277 (5th
Cir. 2000)). It is necessary when asserting an equal protection claim for a plaintiff to demonstrate

that "similarly situated individuals were treated differently." Beeler         v.   Rounsavall, 328 F.3d 813,

816 (5th Cir. 2003) (quoting Wheeler          v.   Miller, 168 F.3d 241, 252 (5th Cir. 1999)).

        In this case, Plaintiff fails to allege disparate treatment of similarly situated individuals.

While Plaintiff requests a broad comparisonhe argues he should be compared to all individuals

accused of serious crimes but not prosecuted by the District Attorney5the analysis is quite

specific based on "all relevant factors[:]"

        [t]he goal of identifying a similarly situated class of law breakers is to isolate the
        factor allegedly subject to impermissible discrimination. . . . If all other things are
        equal, the prosecution of only those persons to whom the factor applies. . . gives
        rise to an inference of discrimination. But where the comparison group has less in
        common with defendant, then other factors . . . may very well play a part in the
        prosecution.

United States   v.   Olvis, 97 F.3d 739, 744 (4th Cir. 1996) (quoting United States           v.   Aguilar, 883

F.2d 662, 706 (9th Cir. 1989)). Individuals are similarly-situated when "circumstances present no

distinguishable legitimate prosecutorial factors that might justify making different prosecutorial

decisions with respect to them." Id.

        In Plaintiff's case,      hea sitting city councilmemberwas charged with misdemeanor
assault in 2015 after a victim said that he sexually molested her. Pl.'s Third Am. Compi.               ¶IJ   21-

29, ECF No. 77. The examples the Third Amended Complaint provides for juxtaposition include:

(1) a city councilmember not charged in 1997 after killing another individual with a vehicle

"shortly after" that individual physically "beat" the city councilman; (2) the mother of Female

Minor never being charged or referred to CPS / the District Attorney after Female Minor accused

her mother of assaulting her; (3) Defendant Yohner not being indicted by a grand jury after

committing unspecified "sexual misconduct{;]" (4) an individual named John Gonzales not being


 P1's Resp. Mot. Dismiss at 14,   ECF No.   79.
charged with Class C misdemeanor assault after the Police Department charged but could not

indict him with indecency with a child in 2016; (5) Defendant Williams and Yohner not being

charged with a Class C misdemeanor after a grand jury refused to indict them for destroying

evidence or violating drug laws; and (6) another non-defendant officer Stephen Stem who was

not charged with a Class C misdemeanor after a grand jury rejected charges against him. Id.

           Only one of the examples dealt with a city councilmember accused of misconduct while

in office; however, it involved a mutual altercation at a bar two decades prior. Id. ¶ 17.

Alternatively, two examples involve sex crimes, but one was unspecified sexual misconduct and

the other was indecency with a child by a "John Gonzales" under unknown conditions. Id.             ¶IJ   43-
47. While the Third Amended Complaint certainly alleges a great deal of potential wrongdoers

are escaping prosecution, the Constitution does not require city officials to prosecute all

lawbreakers:

           [s]elective prosecution has two meanings in law. The first is simply failing to
           prosecute all known lawbreakers, whether because of ineptitude or (more
           commonly) because of lack of adequate resources. The resulting pattern of
           nonenforcement may be random, or an effort may be made to get the most bang
           for the prosecutorial buck by concentrating on the most newsworthy lawbreakers,
           but in either case the result is that people who are equally guilty of crimes or other
           violations receive unequal treatment, with some being punished and others getting
           off scot-free. That form of selective prosecution, although it involves dramatically
           unequal legal treatment, has no standing in equal protection law.

Parude     v.   City ofNatchez, 72 F. App'x 102, 105 (5th Cir. 2003) (quoting Esmail v. Macrane, 53

F.3d 176, 178-79 (7th Cir.            1995)) (parenthetical and brackets in original). Given the

distinguishing or unknown factors, the above examples of non-prosecution are not similarly-

situated to Plaintiff. Williams, 275 F. App'x at 390. Because Plaintiff fails to plead disparate

treatment among similarly-situated individuals, his equal protection claims brought under           §   1983

and   §   1985 fail. Therefore, Defendant Officers are entitled to qualified immunity.



                                                    10
                        ii. Clearly Established

          Although unnecessary based on the Court's decision that Plaintiff fails to plead an equal

protection violation against Defendant Officers, the Court will also discuss the second prong of

the qualified immunity analysis. As aforementioned, the second prong in the analysis is whether

the federal right at issue was clearly established. Shumpert v. City of Tupelo, 905 F.3d 310, 320-

21(5th Cir. 2018), cert. denied sub nom., 139 S.Ct. 1211 (2019).

          To determine whether a right was clearly established, the Court must evaluate whether

Defendant Officers' conduct was proscribed by clearly established law at the time of the

incident. Id. "To answer that question in the affirmative, we must be able to point to controlling

authorityor a robust consensus of persuasive authoritythat defines the contours of the right
in question with a high degree of particularity." Shumpert, 905 F.3d at 320 (quoting Morgan, 659

F.3d at 37 1-72). When determining what constitutes clearly established law, the Court will look

first to Supreme Court precedent, then to the Fifth Circuit. Id.

          "To   be clearly established, a right must be sufficiently clear that every reasonable

official would have understood that what he is doing violates that right." Id. (quoting Taylor     v.


Barkes,         U.S.     ,   135 S.Ct. 2042, 2044 (2015)). The ultimate touchstone is "fair warning:

The law can be clearly established despite notable factual distinctions between the precedents

relied on and the cases then before the Court, so long as the prior decisions have reasonable

warning that the conduct then at issue violated constitutional rights." Id. (citations and quotations

omitted). Finally, the Court must "not define clearly established at a high level of generality."

Ashcroft, 563 U.S. at 742. "To defeat qualified immunity, a plaintiff must demonstrate that it

would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted." Shumpert, 905 F.3d at 321 (emphasis in original) (quotations omitted).



                                                   11
           In this case, Plaintiff has not demonstrated that Defendant Officers violated clearly

established law at the time of the challenged conduct. Boiled down, Plaintiff complains that

Defendant Officers issued a Class C misdemeanor citation to Plaintiff after a teenage girl stated

publicly that Plaintiff sexually molested her. The Court remains unconvinced that Defendant

Officers violated Plaintiff's clearly established rights despite Plaintiff's additional allegations

that Defendant Officers were acting in retaliation and at the behest of other Defendants when

they issued the citation. This remains true despite Defendant Officers issuing the citation after

the Robertson County District Attorney Coty Siegert rejected the case.

           Again, according to Plaintiff's own pleadings, a teenage girl cried out that Plaintiff, a

member of Heame's city council, sexually molested her. Based on these specific circumstances,

the Court is unconvinced that every reasonable officer would have believed he violated

Plaintiff's rights by issuing him a           citation.6   Shumpert, 905 F.3d at 320 (citing Taylor, 135 S.Ct.

at 2044). Importantly, Plaintiff fails to point to any authoritative caselaw that would have

provided fair warning to Defendant Officers that their conduct was violating Plaintiff's clearly

established rights under these circumstances. Shumpert, 905 F.3d at 320 (quoting Morgan, 659

F.3d at 371-72). Therefore, Plaintiff's equal protection claims do the meet the second prong of

the analysis, and Defendant Officers are entitled to qualified immunity for Plaintiff's            § 1983   and

§ 1985     claims against them.

                     B.   First Amendment

           Plaintiff also asserts First Amendment retaliation claims against Defendant Officers. For

the reasons set forth below, Defendant Officers are entitled to qualified immunity on these

claims.



6
    As discussed above, Plaintiff fails to allege a violation of his equal protection rights.

                                                              12
                            i.   Violation of a Federal Right

         The Court finds Plaintiff fails to sufficiently allege that Defendant Officers violated his

rights under the First Amendment. A First Amendment retaliation claim requires three elements:

(1) a constitutionally-protected activity; (2) an adverse action against the plaintiff which would

chill a person of ordinary firmness from continuing to engage in that activity; and, (3) the

adverse action was substantially motivated against the exercise of the constitutionally-protected

activity. Culbertson v. Lykos, 790 F.3d 608, 618 (5th Cir. 2015). The Constitution protects

criticism of government officials, McLin          v.   Ard, 866 F.3d 682, 697 (5th Cir. 2017), and

Plaintiff's anti-corruption campaign against Movants fits this description. Pl.'s Third Am.

Compl.   ¶IJ   18, 20-22, ECF No. 77. Retaliatory prosecution ultimately resulting in an exoneration

would "chill" a reasonable individual. Keenan v. Tejeda, 290 F.3d 252, 259 (5th Cir. 2002).

Movants dispute the third        elementwhether the Complaint adequately alleges that the adverse
action flowed from Movants.

         The causation element is among the most difficult to allege and prove for a         §   1983

plaintiff. Hartman     v.    Moore, 547 U.S. 250, 262 (2006). The plaintiff must allege a connection

between "the retaliatory animus of one person and the action of another." Id. at 263. The

allegations must indicate the prosecutor would not act against the plaintiff but for the

"induce[ment]" of the angered government official. Id. The allegations must also overcome "the

longstanding presumption of regularity accorded to prosecutorial decisionmaking." Id.

A complaint ordinarily must bridge the gap between animus and action by "alleg[ing] and

show[ing]" "the absence of probable cause[.]" Id.; see also Reichie      v.   Howards, 566 U.S. 658,

666 (2012) ("a plaintiff cannot state a claim of retaliatory prosecution in violation of the First




                                                       13
Amendment if the charges were supported by probable                     cause.").7   Thus, the Third Amended

Complaint must allege that Defendant Officers induced the alleged retaliatory prosecution and

that probable cause did not support prosecution of Plaintiff. Hartman, 547 U.S. at 262.

            The Fifth Circuit's decision in Travis v. City of Grand Prairie, is particularly instructive.

654 F. App'x 161, 165 (5th Cir. 2016). There, the plaintiff reported two individuals to a state

agency for welfare fraud and sexual assault of a minor. Id. at 162. The next day, the individuals

contacted a sheriff' s department and reported the plaintiff sexually assaulted one of them. Id. The

sheriffs interviewed the plaintiff, concluded the report was not credible, and declined to arrest

him. Id. The individuals then contacted a nearby police department and made the same report. Id.

The new police department interviewed the plaintiff, checked his story with the sheriffs

department, and then arrested him and charged him with sexual assault. Id. The charges were

eventually dropped against the plaintiff, and the plaintiff sued the police department for

retaliatory arrest and prosecution. Id.

            The Fifth Circuit held the victim's report of sexual assault was "alone               .   . .   sufficient to

give   .   . .   probable cause[.]" Id. at 165. The court held, absent allegations indicating the police

knew the witness' account was "demonstrably false[,]" that the police had probable cause for an

arrest. Id. The court further rejected the allegation that the police department needed to respect

the sheriffs department's prior determination regarding the victim's credibility, noting "no



'
  Plaintiff claims the Third Amended Complaint does not need to make factual allegations supporting the absence of
probable cause. Pl.'s Notice Ct., ECF No. 82. While this might be true for retaliatory arrest claims, probable cause is
required in retaliatory prosecution claims to bridge the causal gap between the animus of city leaders and the
discretionary acts of a prosecutor. Lozman v. City of Riviera Beach, Fla., 138 S. Ct. 1945, 1953 (2018) ("in
retaliatory prosecution cases, the causal connection between the defendant's animus and the prosecutor's decision to
prosecute is weakened by the presumption of regularity accorded to prosecutorial decisionmaking."). The recent
Lozman decision, as raised by Plaintiff in a supplemental communication to the Court, did not abrogate this rule for
prosecutions. Farmer v. Decker, 353 F. Supp. 3d 342, 352 n.9 (M.D. Pa. 2018). The use of a special prosecutor does
not negate the probable cause requirement either. Brown v. Lyford, 243 F.3d 185, 189-91 (5th Cir. 2001) (holding
malicious prosecution, false arrest, unreasonable seizure, and false imprisonment require no probable cause and
applying the requirement to a suit against, among others, prosecutor pro tern Roland Lyford).

                                                          14
authority" supported the idea. Id. The court then affirmed the district court's dismissal of the

plaintiff's complaint under Federal Rule of Civil Procedure 12(b)(6). Id.

           Here, Plaintiff's Third Amended Complaint alleges that Female Minor "told people that

the Plaintiff had sexually molested her[]" and "reported her allegations to the Heame Police."8

Pl.'s Third Am. Compi., ¶J 25-26, ECF. No. 77. Plaintiff further alleges that a district attorney

previously rejected the case, Female Minor lied, and law enforcement needed to interview

Plaintiff. Id. ¶J 25-29. However, as in Travis, a single victim's report of sexual molestation

provides enough probable cause to defeat a retaliatory prosecution claim. 654 F. App'x at 165.

Even assuming the district attorney previously rejected the case, the Female Minor lied, or that

an interview with Plaintiff would reveal additional facts, probable cause remained effective for a

new prosecutor to bring charges against Plaintiff. Id. "While the Government may have            []

illegitimate reasons for prosecuting someone who lobbied against its policies, the plaintiff [must]

allege and show a lack of legitimate reasons to prove retaliatory behavior on the Government's

part."    F.D.I.C. v.    Maxxam, Inc., 523 F.3d 566, 583 (5th Cir. 2008). Given probable cause is

alleged, the Third Amended Complaint does not state a plausible claim for retaliatory

prosecution. Id. Accordingly, Defendant Officers are entitled to qualified immunity.

                           ii.    Clearly Established

           Plaintiff also fails the second prong of the qualified immunity analysis. Similar to its

equal protection analysis above, the Court finds Plaintiff has not demonstrated Defendant

Officers violated clearly established law when they issued the citation. As discussed above, for a

right to be clearly established, the right must be sufficiently clear that every reasonable officer

would have understood he is violating the law by what he is doing. Shumpert, 905 F.3d at 320

(quoting Taylor, 135 S.Ct. at 2044).

8
    It specifically identifies Defendant Yohner as the responding officer.

                                                             15
        In this case, there was an outcry from a minor that Plaintiff sexually molested her. An

outcry from a victim is enough to establish probable cause. Travis, 654 F. App'x at 165. The

Court is unconvinced that every reasonable officer would have known that issuing a citation

(based on a minor's outcry) to Plaintiff would violate his rights. Plaintiff has also given no

authority to this Court that would have provided fair warning to Defendant Officers that their

conduct was violating Plaintiff's clearly established rights under these           circumstances.9   See

Shumpert, 905 F.3d at 320 ("[W]e must be able to point to controlling            authorityor a robust
consensus of persuasive      authoritythat defines the contours of the right in question with a high
degree of particularity.") (quoting Morgan 659 F.3d at 37 1-72). Based on the foregoing, the

Court finds Plaintiff fails to meet the second prong of the qualified immunity analysis for his

First Amendment retaliation claims. Therefore, Defendant Officers are entitled to qualified

immunity.

        2. Defendant Leaders

        The Court now turns to Plaintiff's claims against Defendants Emmett Aguirre and

Margaret Salvaggio, current members of the Hearne City Council, and Defendant Ruben Gomez,

mayor of the City of Hearne (collectively "Defendant Leaders"). Each of these defendants are

entitled to qualified immunity; therefore, the claims against them should be dismissed. The

events giving rise to Plaintiff's claims against them are set forth below.

        As previously discussed, Plaintiff had an assortment of public issues with members of

Hearne' s local government. The primary basis for Plaintiff's claims against Defendant Leaders is

that they approved funding for the special prosecutor to prosecute the misdemeanor claim against

Plaintiff. Id. ¶ 29. Plaintiff claims that Defendants Aguirre, Salvaggio, and Gomez's financial

approval was wrong because they approved the funding despite allegedly knowing the charges

 Indeed, Defendant Officers did not violate Plaintiffs First Amendment rights.

                                                        16
against Plaintiff were retaliatory. Id. ¶J 29, 32. Plaintiff also claims that Defendant Leaders

enforced the law selectively against Plaintiff by failing to prevent the police from bringing the

Class C misdemeanor charge against Plaintiff. Id. ¶ 36.

         Plaintiff brings        § 1983   and   §   1985 against Defendant Leaders for allegedly violating his

equal protection rights. Id.          ¶IJ   7-9, 56. Similarly, Plaintiff brings        §   1983 against Defendant

Leaders for violating his First Amendment rights. Id. ¶ 55

                   A. Equal Protection

         For the reasons discussed below, Defendant Leaders are entitled to qualified immunity

for Plaintiffs equal protection claims against them.

                            i.     Violation of a Federal Right

         In this case, the Court finds Plaintiff fails to sufficiently plead a violation of his federally

protected rights. Again, the basis for Plaintiffs equal protection claim against Defendant Leaders

is that they approved funding for the special prosecutor. Id. ¶ 29. Additionally, Plaintiff alleges

Defendant Leaders are liable because they failed to prevent the police from issuing the Class C

misdemeanor to Plaintiff. Id. ¶ 36.

         Plaintiffs equal protection claims against Defendant Leaders fail for the same reasons his

equal protection claims fail against Defendant Officers. As discussed above, when asserting an

equal protection claim, a plaintiff must demonstrate that similarly situated individuals were

treated differently.      Bee/er,     328 F.3d at 816. Plaintiff fails to sufficiently allege disparate

treatment of similarly situated individuals; therefore, he fails to allege a violation of a federally

protected   right.'0   For a more complete discussion of Plaintiffs equal protection claims, see the


  The Court notes that even if Plaintiff had sufficiently pleaded disparate treatment of similarly situated individuals,
it is still unlikely that Plaintiff alleges enough to state a supervisory liability claim against Defendant Leaders for an
equal protection violation. However, based on the Court's determination that Plaintiff fails to allege a violation, the
Court does not reach the issue of supervisory liability.

                                                             17
Court's qualified immunity analysis for Plaintiff's equal protection claims against Defendant

Officers.

                          ii. Clearly Established

        Not only do Plaintiff's claims under the Equal Protection Clause fail the first prong of the

qualified immunity analysis, but Plaintiff's claims also fail the clearly established prong. The

basis for Plaintiff's claims against Defendant Leaders is that they approved funding for a special

prosecutor to prosecute the misdemeanor claim against Plaintiff. Pl.'s Third Am. Compi. ¶ 29,

ECF No. 77. Again, Plaintiff was issued the misdemeanor citation based on Female Minor's

outcry that he had sexually molested her. Id.                ¶IJ   25-28. Furthermore, Plaintiff claims that

Defendant Leaders are liable for failing to prevent the police from bringing the misdemeanor

charge against him. Id. ¶ 36.

        As discussed above, Defendant Officers had probable clause to issue a misdemeanor

citation to Plaintiff The Court cannot conclude that every reasonable councilmember and mayor

would have understood that he is violating the law by approving funding for a special prosecutor

to prosecute a citation based on probable cause." Shumpert, 905 F.3d at 320 (quoting Taylor,

135 S.Ct. at 2044). Similarly, the Court will not hold Defendant Leaders liable for failing to

prevent Defendant Officers from bringing misdemeanor charges, based on probable cause,

against Plaintiff Plaintiff failed to provide the Court with authority that would require it to

conclude otherwise. See Shumpert, 905 F.3d at 320 (quoting Morgan 659 F.3d at 371-72).

Accordingly, the Court finds Plaintiff fails to meet the second prong of the qualified immunity

analysis for his equal protection claims against Defendant Leaders. Therefore, Defendant

Leaders are entitled to qualified immunity for Plaintiff's            §   1983 and   §   1985 claims against them.


' Indeed, the Court finds that Defendant Leaders did not violate the law by approving funding or failing to prevent
the citation's issuance.

                                                        18
                     A. First Amendment

           Defendant Leaders are also entitled to qualified immunity for Plaintiff's First

Amendment retaliation claims for the reasons set forth below.

                              i.   Violation of a Federal Right

            Plaintiff alleges that Defendants Aguirre, Salvaggio, and Gomez can be held liable for

retaliatory prosecution because they "approved funding for a special prosecutor as a way to

retaliate against their political enemy.            . .   ." Id. ¶ 29. As already discussed, the Court determined

that the presence of probable cause was mortal to Plaintiff's claims for retaliatory prosecution

against Defendant Officers. If the underlying prosecution was not retaliatory, then it would be

incongruous for Defendant Leaders to be liable for approving a special prosecutor's funding for a

non-retaliatory case. Therefore, the Court finds Plaintiff fails to allege Defendant Leaders

violated his federally protected rights when they approved funding for a special prosecutor.

Thus, Plaintiff fails the first prong of the qualified immunity analysis.

                              ii. Clearly Established

            Plaintiff also fails the second prong of the qualified immunity analysis. In this case, the

Court is unconvinced that every reasonable councilmember and mayor would have known that

approving funding for a special prosecutor would violate Plaintiff's First Amendment                     rights.'2



Shumpert,       905 F.3d at 320 (quoting          Taylor,     135 S.Ct. at 2044). As already discussed at great

length in this Order, there was probable cause to prosecute Plaintiff for his. alleged sexual

misconduct with a minor. Additionally, it is reasonable for a special prosecutor to be paid for his

work, and Defendant Leaders were reasonable when they approved the payment for the

prosecutor. Furthermore, Plaintiff failed to provide the Court with any authority that proscribes

councilmembers or mayors from providing funding for a special prosecutor who has probable

12
     Again, Plaintiff fails to allege a violation of his First Amendment rights.

                                                               19
cause to prosecute a criminal defendant. Id. (quoting Morgan, 659 F.3d at 371-72). Therefore,

the Court finds Plaintiff fails to meet the clearly established prong of the qualified immunity

analysis, and Defendant Leaders are entitled to qualified immunity for Plaintiff's First

Amendment retaliation claims against them.

       3.   Defendant Naron

       Plaintiff also brings claims against Defendant John Naron, the current city manager for

the City of Hearne. Because Defendant Naron is entitled to qualified immunity, Plaintiff's claims

against him fail. The facts giving rise to Plaintiff's claims against Defendant Naron are as

follows.

       Defendant Naron was hired as the interim city manager for the City of Hearne after

Defendant Drake (discussed later in this Order) retired. Pl.'s Third Am. Compi. ¶ 22, ECF No.

77. Plaintiff alleges that, similar to many   of the other Defendants, Plaintiff had political conflicts

with Defendant Naron. Id. Plaintiff further alleges that Defendant Naron was motivated to

retaliate against Plaintiff because of his political disagreements with Plaintiff. Id.   ¶IJ   22, 29. After

the Robertson County District Attorney rejected the criminal case against Plaintiff for the sexual

molestation of Female Minor, Plaintiff alleges that Defendant Naron was the first to authorize

funding for a special prosecutor to pursue the misdemeanor charge against Plaintiff. Id. ¶ 29.

Additionally, Plaintiff alleges that Defendant Naron did so without consulting the city council,

although the city council later ratified his decision to fund the prosecutor. Id.

       Municipal Judge Tommy Starns was initially the judge presiding over the misdemeanor

criminal case. Id. ¶ 30. During the pendency of the action, Judge Starns admitted to receiving

letters from the City of Hearne through an ex parte communication with his court clerk. Id. The

letters explained that information pertaining to a suspension of Defendant Yohner was



                                                   20
unavailable until the Texas Attorney General issued a ruling regarding the release of that

information to the public. Id. At Plaintiff's request, Judge Starns recused himself from the case

because of his cx parte communications. Id. Plaintiff alleges that it was Defendant Naron who

made Judge Starns' court clerk give him the ex parte information. Id. ¶ 31. Plaintiff claims that

Defendant Naron did so (1) to protect Defendant Yohner from the embarrassment of having his

personnel file released and (2) to deny Plaintiff access to evidence needed to defend himself. Id.

       Furthermore, Plaintiff alleges that Defendant Naron encouraged Defendant Officers to

enforce the law selectively and initiate the misdemeanor prosecution against Plaintiff. Id. ¶ 36.

Plaintiff also alleges that Defendant Naron did not prevent the "bad faith prosecution" because it

served his own purpose of retaliating against Plaintiff. Id.

       Based on the above allegations, Plaintiff brings        §   1983 and,   §   1985 against Defendant

Naron for violating his equal protection rights, First Amendment rights, and due process rights.

               A. Equal Protection

       For the reasons discussed below, the Court finds Defendant Naron is entitled to qualified

immunity for the equal protection claims against him.

                      i.   Violation of a Federal Right

       Plaintiff's equal protection claims appear to be based on two primary incidents. First,

Plaintiff claims Defendant Naron violated the Equal Protection Clause by approving the funding

for a special prosecutor who prosecuted Plaintiff for the misdemeanor. P1.'s Third Am. Compl. ¶

29, ECF No. 77. Second, Plaintiff claims Defendant Naron violated his equal protection rights by

encouraging Defendant Officers to issue the misdemeanor citation. Id. ¶ 36.

       Plaintiff's equal protection claims fail for the same reasons they fail in the prior sections

of this Order. Again, when asserting an equal protection claim, a Plaintiff must demonstrate that


                                                  21
similarly situated individuals were treated differently.   Beeler,   328 F.3d at 816. Plaintiff fails to

sufficiently allege disparate treatment of similarly situated individuals; therefore, he also fails to

allege a violation of a federally protected right. Because he fails to allege a violation of a

federally protected right, Defendant Naron is entitled to qualified immunity for Plaintiffs equal

protection claims against him. For additional analysis of Plaintiff's equal protection claims, see

the Court's qualified immunity discussion for Plaintiff's equal protection claims against

Defendant Officers.

                      ii.   Clearly Established

       As an additional, independent reason for granting Defendant Naron qualified immunity,

the Court also considered the clearly established prong. After review, the Court finds Plaintiff's

claims against Defendant Naron fail the second prong of the qualified immunity analysis.

       Again, Female Minor cried out that Plaintiff had sexually molested her.          P1.   Third. Am.

Comp!. ¶ 25, ECF No. 77. Defendant Officers had probable cause to issue a citation to Plaintiff

based on Female Minor's claims. It is the city manager's job to help allocate city funds. Thus, it

is up to the city manager to help provide funding for a special prosecutor to prosecute cases

arising from probable cause. Defendant Naron did just that, and despite Plaintiff's antagonistic

history with Defendant Naron, the Court cannot conclude that every reasonable city manager

would have declined to encourage Defendant Officers or provide funding for a special prosecutor

under these circumstances.    Shumpert,   905 F.3d at 320 (quoting       Taylor,   135 S.Ct. at 2044).

Furthermore, Plaintiff has not provided any controlling authority to the Court that would require

this Court to decide otherwise. Id. (quoting Morgan, 659 F.3d at 371-72). Thus, Plaintiff cannot

meet the clearly established prong of the qualified immunity analysis. Because Plaintiff fails




                                                  22
each prong, the Court finds Defendant Naron is entitled to qualified immunity for Plaintiffs

equal protection claims against him.

                 B.    First Amendment

        Defendant Naron is also entitled to qualified immunity for any First Amendment

retaliation claims Plaintiff brings against him.

                         i.   Violation of a Federal Right

        Plaintiff fails to properly allege that Defendant Naron violated his First Amendment

rights. Like his equal protection claims, Plaintiff's retaliation claims against Defendant Naron are

couched on his allegedly retaliatory motivation in approving the special prosecutor's funding.

Pl.'s Third Am. Compl. ¶ 29, ECF No. 77. Plaintiff further alleges that Defendant Naron

retaliated against Plaintiff by encouraging Defendant Officers to issue a misdemeanor citation to

Plaintiff. Id. ¶ 36.

        As noted repeatedly in the prior sections of this Order, Defendant Officers' issuance of

the misdemeanor citation and the resulting prosecution did not violate Plaintiff's First

Amendment rights because the citation and prosecution were based on probable cause. It

logically follows that if the underlying prosecution did not violate Plaintiffs rights, then

Defendant Naron cannot have violated Plaintiff's First Amendment rights by funding the special

prosecutor. Similarly, encouraging a lawful prosecution did not violate Plaintiff's rights in this

case. Therefore, the Court finds Plaintiff fails to allege that Defendant Naron violated his First

Amendment rights. Based on the Court's determination, Plaintiff fails the first prong of the

qualified immunity analysis and Defendant Naron is entitled to qualified immunity.
                       ii. Clearly Established

       Again, the Court has considered the second prong of the qualified immunity analysis and

finds Plaintiff fails to meet the clearly established prong for his First Amendment claims against

Defendant Naron. The Court is unconvinced that all reasonable city managers would have

declined to provide funding or encouragement for a special prosecutor who was prosecuting the

misdemeanor citation against Plaintiff. Shumpert, 905 F.3d at 320 (quoting Taylor, 135 S.Ct. at

2044). Again, Plaintiff failed to provide any authority to this Court that would require it to decide

otherwise. Id. (quoting Morgan, 659 F.3d at 371-72). Therefore, the Court finds Plaintiff fails

step-two of the qualified immunity analysis, and Defendant Naron is entitled to qualified

immunity for Plaintiff's First Amendment claims against him.

               C. Due Process

       Plaintiff further claims that Defendant Naron denied him due process of law when he

allegedly told Judge Starns' clerk to provide letters to the judge in an ex parte manner. Again, a

plaintiff seeking to overcome qualified immunity must show "(1) that the official violated a

statutory or constitutional right, and (2) that the right was clearly established at the time of the

challenged conduct." Ashcroft, 563 U.S. at 735 (citations and quotations omitted). After

consideration, the Court finds Plaintiff fails to properly allege that Defendant Naron violated

Plaintiff's due process rights for the reasons listed below.

       While the Third Amended Complaint does not delineate the specific basis of the alleged

due process violation, Plaintiff's Response states his claim is premised on alleged ex parte

contacts violating his right to a fair trial. E.g. Pl.'s Resp. Mot. Dismiss at 19, ECF No. 79 ("the

Plaintiff properly stated a due process claim insofar as       . .   .   the Defendants communicated ex




                                                 24
parte with Judge Starns.") (citing Wooley, 534 F.3d at 494).13 However, "[ajfter extensive

research, [the undersigned] could locate no Fifth Circuit case that found ex parte 'contacts' to

constitute a reversible violation of due process." Crowe                 v.   Smith, 151 F.3d 217, 234 (5th Cir.

1998). To the contrary, the undersigned's research reveals an "extensive tradition of affording

little or no weight to isolated ex parte contacts[.]" Id. at 235, 234 n.24 (listing cases). Neither

party provided a case to the      contrary.'4


        The courts that disregard ex parte contacts generally conclude such communications are

"de minimis and harmless[.]" Crowe, 151 F.3d at 235. "[F]or there to be a due process

violation[,]   ...   the defendant's right to a fair trial must be impaired." Hernandez               v.   Terrones,

397 F. App'x 954, 970 (5th Cir. 2010) (discussed in context of suggestive identification

procedures never used at trial). Thus, to the courts considering ex parte communications, due

process allows for occasional or isolated communications so long as they do not affect the court

or jury's judgment. Crowe, 151 F.3d at 235. Otherwise, if an ex parte contact jeopardizes the

potential fairness of rulings, a judge must recuse him- or herself so the defendant may still obtain

a fair trial. Caperton   v.   A.T Massey Coal Co., Inc., 556 U.S. 868, 877-78 (2009).

        Plaintiff alleges facts supporting an ex parte communicationthe judge presiding over

Plaintiff's criminal trial admitted to obtaining letters from the City of Hearne via his court clerk

and did not receive the information from either party during the litigation. Pl.'s Third Am.

Compl., ¶J 30-32, ECF No. 77. However, Plaintiff further alleges that the judge recused himself

in or around May 2017 following the ex parte communications. Id. Plaintiff does not allege any


   In Wooley the appellant argued "ex parte communication between the court and state-appointed receivers deprived
it of its Fourteenth Amendment due process right to a fair trial." 534 F.3d at 494 (emphasis in original).

14
   While Plaintiff provides a Fifth Circuit case to support the notion that ex parte contacts offend Due Process, the
panel in that case never actually reached the issue. See Wooley, 534 F.3d at 495 n.5 ("We leave it to the Louisiana
courts to decide whether the alleged ex parte communication . may have affected Health Net's due process
                                                                 .   .


rights.") (emphasis in original).

                                                         25
facts suggesting the sitting judge's receipt of ex parte communications in or around April 2017

affected Plaintiff's trial in February 2018 before, presumably, a different judge. Ex parte

communications amount to a due process violation "only to 'the extent that a fair and just

hearing would be thwarted.           . .   and to that extent only." Young        v.   Herring, 938 F.2d 543, 557

(5th Cir. 1991) (discussed in the context of a judge having ex parte communications with a jury)

(quoting United States       v.   Gagnon, 470 U.S. 522, 526 (1985)) (brackets omifted). Plaintiff does

not allege facts suggesting such unfairness occurred here.

         An ex parte communication with a presiding judge does not de facto violate due process.

Crowe, 151 F.3d at 234. In this instance, Plaintiff alleges the judge recused himself shortly after

the ex parte communication, which suggests the ex parte communication did not affect the

fairness of Plaintiff's trial. Pl.'s Third Am. Compi., ¶J 30-3 1, ECF No. 77. Without allegations

indicating the ex parte communication affected Plaintiff's right to a fair trial, Plaintiff fails to

sufficiently allege a violation of his due process          rights.'5




'  In Plathtiffs Objections to the Magistrate's Report and Recommendation, Plaintiff claims that Judge Starns'
recusal delayed his criminal trial date from May 5, 2017, to February 2018. Pl.'s Obj. R&R at 18, ECF No. 88. He
then argues that such a delay caused him damages because "justice delayed is indeed justice denied." Id. Notably,
Plaintiff provided the Court with no authority for his proposition that a delay caused when a presiding judge recuses
himself amounts to a due process violation.

The Court also notes that in his Objections, Plaintiff argues, "due process violations with de minimis damages are
constitutionally cognizable claims." Id. at 18 (quoting Bowiby v. City of Aberdeen, 681 F.3d 215, 223-23 (5th Cir.
2012). While that is correct, in this case Plaintiff fails to allege a due process violation in the first place. Based on
the case law this Court has discussed, a due process violation occurs when a judge communicates ex parte only if that
communication impacts a defendant's right to a fair trial. Here, Judge Starns recused himself; therefore, Plaintiffs
right to a fair trial was not impacted.

In addition to bringing his due process claims for the ex parte communication, Plaintiff claims that Defendant
Naron's alleged ex parte communication was retaliatory and violated his rights under the First Amendment. The
Court finds Plaintiff's First Amendment retaliation claim based on the ex parte communication fails for reasons
similar to why his due process claim fails. Alleged efforts to improperly influence litigation involving the plaintiff
are, alone, insufficient to "chill" a reasonable individual. E.g. Smart v. Holder, 368 F. App'x 591, 592-93 (5th Cir.
2010) (holding a reasonable individual would not be chilled by an Assistant United States Attorney contacting the
individual's supervisor and suggesting the supervisor cut off the individual's access to resources used to prosecute
lawsuit). This is particularly true when the alleged efforts are ineffective. See Pl.'s Third Am. Compl., ¶ 30, ECF
No. 77 (stating the judge with whom Defendants allegedly communicated recused himself shortly thereafter).

                                                          26
         Because Plaintiff fails to allege a violation of his due process rights, he fails the first

prong of the qualified immunity analysis. Therefore, Defendant Naron is entitled to qualified

immunity for Plaintiff's     §   1983 due process claim against him.

II.      Federal Rule of Civil Procedure 12(b)(6)

         Plaintiff also brings claims against the City of Hearne, Bryan F. Russ, Lloyd Drake,

Hazel Embra, Joyce Rattler, and Stephanie                 Rodriguez.16    For the reasons set forth below,

Plaintiff's claims fail.

      a. Legal Standard

         To survive a Rule 1 2(b)(6) motion to dismiss, a plaintiff must plead enough facts to state

a claim to relief that is both legally cognizable and plausible on its face, but the court should not

evaluate the plaintiff's likelihood of success. Bell At!. Corp.               v.    Twombly, 550 U.S. 544, 570

(2007); Lone Star Fund V (US.), L.P.           v.   Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

When the plaintiff pleads factual content that allows the court to reasonably infer that the

defendant is liable for the alleged misconduct, then the claim is plausible on its face. Ashcroft                   v.


Iqbal, 556 U.S. 662, 678 (2009); Harold H Huggins Realty, Inc.                 v.   FNC, Inc., 634 F.3d 787, 796

(5th Cir. 2011) (internal citation and quotation marks omitted).

         The plausibility standard, unlike the "probability requirement," requires more than a

sheer possibility that a defendant acted unlawfully. Iqbal, 556 U.S. at 678. The pleading standard

does not require detailed factual allegations, but it does demand greater specificity than an

unadorned, "the.-defendant-unlawfully..harmed-me accusation." Id.;                   FED.   R.   CIV. P.   8(a)(2). A

pleading that offers "labels and conclusions," "naked assertion[s]" devoid of "further factual


Therefore, Plaintiff fails to allege a violation of his First Amendment rights based on the ex parte communication,
and Defendant Naron is entitled to qualified immunity on this claim.

16
   These Defendants are either not state actors, or they are entitled to dismissal of the claims against them based on
the applicable statute of limitations.

                                                          27
enhancement," or "a formulaic recitation of the elements of a cause of action" will not suffice.

Twombly, 550 U.S. at 555, 557; see also Taylor     v.   Books A Million, Inc., 296 F.3d 376, 378 (5th

Cir. 2002). Evaluating the plausibility of a claim is a context specific process that requires a

court to draw on its experience and common sense. Iqbal, 556 U.S. at 679.

   b. Analysis

       1.   City of Hearne

       In this case, Plaintiff brings   §   1983 and    §   1985 claims against the City of Hearne for

alleged violations of his First Amendment and equal protection rights. Pl.'s Third Am. Compi. ¶J

4, 54-57, ECF No. 77. Although not explicitly stated in his Third Amended Complaint, Plaintiff

claims the City of Hearne is liable "because its city council was deliberately indifferent to the

custom of retaliation and other constitutional violations by city employees and officials." Pl.'s

Resp. Mot. Dismiss at 8, ECF No. 79. As support for his claim that Defendant Hearne had a

custom of retaliation and corruption, Plaintiff lists numerous "bad actions" committed by the

Hearne Police Department.

       For example, Defendant Yohner allegedly "routinely took illegal drugs from suspects.

and put them in his desk, and he did so without logging the illegal drugs into evidence.     . .   ." Pl.'s

Third Am. Compi. ¶ 40, ECF No. 77. Defendant Yohner would allegedly sell these illegal drugs.

Id. Plaintiff also alleges that Defendant Williams helped Defendant Yohner destroy any evidence

of such transactions. Id. Additionally, Defendant Yohner allegedly sexually harassed a female

police officer, and Defendant Williams did nothing to prevent such harassment. Id. ¶ 43. Finally,

the Heame Police Department allegedly had never charged a person with a Class C misdemeanor

after the District Attorney had rejected felony    chargesPlaintiff's case was the first time that

this occurred. Id. ¶J 41-42. Despite having knowledge of these corrupt acts, city council



                                                  28
members took no action because the "corruption, incompetence and lawlessness in the Hearne

Police Department..      . .   suit[ed] their political purposes." Id. ¶ 52.

       Monell    v.   Department       of Social Services of the City of New York recognized        a right of

action against a municipality that deprived a person of his constitutional rights. 436 U.S. 658,

690-9 1 (1978) ("Our analysis of the legislative history of the Civil Rights Act of 1871 compels

the conclusion that Congress did intend municipalities and other local government units to be

included among those persons to whom § 1983 applies."). However, Monell also held "a

municipality cannot be held liable under           §   1983 under a respondeat superior theory." Id. at 691.

To establish liability under Monell, a plaintiff must prove "(1) an official policy (or custom), of

which (2) a policy maker can be charged with actual or constructive knowledge, and (3) a

constitutional violation whose 'moving force' is that policy (or custom)." Pineda                  v. City of


Houston, 291 F.3d 325, 328 (5th Cir. 2002) (citing Piotrowski             v. City of Houston,   237 F.3d 567,

578 (5th Cir. 2001)).

       Ordinarily a plaintiff must provide written policy statements or regulations to meet this

burden, but a plaintiff may also establish municipal culpability through widespread practice "so

common and well-settled as to constitute a custom that fairly represents municipal policy."

Piotrowski, 237 F.3d at 579 (quoting Webster               v. City of Houston,   735 F.2d 838, 841 (5th Cir.

1984)) (internal quotation marks omitted). A plaintiff "must demonstrate 'a pattern of abuses that

transcends the error made in a single case." Peterson            v. City ofFort   Worth, 588 F.3d 838, 850-

51(5th Cir. 2009) (quoting Piotrowski, 237 F.3d at 582). To establish a pattern, a plaintiff must

offer similarity and specificity; "[p]rior indications cannot simply be for any and all 'bad' or

unwise acts, but rather must point to the specific violation in question." Estate of Davis ex rel.

McCully v.   City of   N Rich/and Hills, 406 F.3d 375, 382-83 (5th Cir. 2005). Further, "[a] pattern


                                                          29
[]   requires 'sufficiently numerous prior incidents,' as opposed to 'isolated instances." Peterson,

588 F.3d at 851 (quoting McConney v. City                of Houston, 863 F.2d 1180, 1184 (5th Cir. 1989)).

          As discussed at length in this Order, Plaintiff fails to sufficiently allege a constitutional

violation against any Defendant. That fact alone is mortal to Plaintiff's claim against the City of

Hearne because without a constitutional violation, Plaintiff cannot establish liability under

Monell. Pineda, 291 F.3d at 328. Therefore, Plaintiff's claims against the City of Hearne should

be dismissed.

         As an additional, independent reason for dismissal, the Court notes that even if Plaintiff

alleged a constitutional violation, he still fails to sufficiently allege a policy or custom of

retaliation.'7   Plaintiff admits that this was the first time that the Hearne Police Department had

charged a person with a Class C misdemeanor after felony charges were rejected. P1.' s Third

Am. Compl. ¶ 28, ECF No. 77. In fact, not only had this never happened before Plaintiff's case,

it has never happened since Plaintiff's case. Id. ("Even though Mr. Siegert routinely rejects

felony cases brought by the Hearne Police Department, the department had never before (and

has never since) charged a defendant with a Class C misdemeanor after the district attorney

rejected a felony charge.") (emphasis added).

         Furthermore, Plaintiff fails to allege other examples of similar instances where the

Hearne Police Department selectively prosecuted or selectively enforced the law against other

citizens for speaking out against local corruption. Plaintiff's exhaustive history of the alleged

violations committed by the Hearne Police Department and other city council members is

inconsequential. The Fifth Circuit requires that a plaintiff demonstrate a pattern of similar

incidents in which citizens were injured"prior indications cannot simply be for any and all


17
   Plaintiff is claiming that   Heame's city council is the municipality's final policymaker. P1's Resp. Mot. Dismiss at
8, ECF No. 79.

                                                             crc
'bad' or unwise acts .   . .   ."   Estate of Davis ex   rel.   McCully,            406 F.3d at 383. As such, Plaintiff's

allegations of rampant drug abuse and sexual harassment by the Hearne Police Department are

unimportant because there is little similarity between those acts and the alleged retaliation

against Plaintiff for speaking out against local corruption. Because of the dissimilarity between

the aforementioned acts, the Court cannot conclude that the city council was aware of facts from

which the inference could be drawn that the Hearne Police Department would likely retaliate

against Plaintiff by issuing him a citation.      See Lewis       v.   Pugh,         289 F. App'x 767, 771-73 (5th Cir.

2008) (finding no deliberate indifference despite the supervisory official having prior knowledge

of four excessive force and unlawful arrest claims because "there is little similarity between the

allegedly excessive force used to effectuate the arrests                .   .   .   and the intentional, violent, rape of

Lewis.")

       For the reasons outline above, the Court finds Plaintiff fails to sufficiently allege a claim

against Defendant Hearne. Therefore, Plaintiff's claims against Defendant Hearne should be

dismissed.

       2. Defendant Russ

       Plaintiff brings    §   1983 and § 1985 claims against Defendant Russ for allegedly violating

his equal protection and First Amendment rights. For the reasons set forth below, Plaintiff's

claims against Defendant Russ are subject to dismissal.

       Defendant Russ is the former city attorney for the City of Hearne. Pl.'s Third Am.

Compl. ¶ 10, ECF No. 77. Plaintiff alleges the following about Defendants Russ and Rodriguez:

        The day after Female Minor reported her allegations to the Hearne Police,
        Defendant Yohner was summoned to the law offices of Defendant Russ, where
        Defendant Russ and Defendant Rodriguez were waiting for him. Defendant
        Rodriguez and Female Minor had already been interviewed by the police on the
        previous evening, and there was no reason to summon Defendant Yohner for a
        special meeting. Other lawyers would not have been able to summon a Hearne

                                                          31
        police officer to their offices for such a meeting, but Defendant Russ had special
        influence in his role as a former city attorney and as a Mafia kingpin. Defendant
        Rodriguez and Defendant Russ wanted to bring a civil lawsuit against the
        Plaintiff, so Defendant Russ used his political influence to demand criminal
        charges against the Plaintiff.

Id. ¶ 26. Based on these allegations, Plaintiff brings claims under the First Amendment and the

Equal Protection Clause of the Fourteenth Amendment. Id. ¶J 54_56.18

        First, Plaintiff makes the "naked assertion" that Defendants Russ and Rodriguez wanted

to bring a civil lawsuit against Plaintiff. Twombly, 550 U.S. at 557. Later in his Third Amended

Complaint, Plaintiff even admits that Defendants Russ and Rodriguez never filed a civil lawsuit,

although he claims it is because "it became clear at the Plaintiff's criminal trial that a civil case

had no chance of succeeding." Pl.'s Third Am. Compl. ¶ 29, ECF No. 77. Plaintiff's statements

about Defendants Russ and Rodriguez's motives are simply broad stroke "labels and

conclusions" and cannot be the basis for a proper claim against Defendant Russ. Twombly, 550

U.S. at 555.

         Similarly, Plaintiff merely offers conclusions and conjecture about what occurred at the

meeting. He alleges "Defendant Russ used his political influence to demand criminal charges

against the Plaintiff." P1.'s Third Am. Compl. ¶ 26, ECF No. 77. Notably, he fails to offer any

factual enhancement to that allegation, such as how a former city attorney could strong-arm the

police to issue a citation to Plaintiff. Twombly, 550 U.S. at 557. He also fails to offer any facts as

to what occurred at the meeting besides his broad claim of coercion. Thus, Plaintiff's allegations

against Defendant Russ are nothing more that "naked assertions" and cannot support the

constitutional claims Plaintiff brings against him. Id.

18
   Defendant Russ was a not a state actor at the time of his challenged conduct. Although unclear, Plaintiff appears
to assert that Defendant Russ can be liable as a non-state actor under § 1983 and § 1985 because he acted in a
conspiracy with state actors. Pl.'s Resp. Mot. Dismiss at 6, ECF No. 79. The Court does not need to reach this issue
because even if Plaintiff could assert § 1983 and § 1985 claims against Defendant Russ, he failed to properly do so
in this case.
         As an additional, independent, reason for its decision, the Court finds that Plaintiff's

claims fail because this Court already found the underlying Class C misdemeanor citation to not

be unconstitutional. The Court determined that Defendant Officers did not violate federal law by

issuing the citation to Plaintiff; therefore, the Court will not hold Defendant Russ liable for

allegedly encouraging Defendant Officers to issue a citation

        Finally, in Plaintiff's Third Amended Complaint, he attempts to incorporate the Answer,

General Denial, Counter-Petition and Cross-Petition of a separate case. Pl.'s Third Am. Compl. ¶

21, ECF No. 77. He also attempts to incorporate by reference Judge Pitman's order and the

Magistrate Judge's report and recommendation from the separate case. Id. Plaintiff is apparently

endeavoring to bring additional claims against Defendant Russ through these documents.

Notably, Plaintiff's Third Amended Complaint fails to discuss how specifically the incorporated

documents relate to the present dispute. Rather, all Plaintiff does is state, "As set forth in the

foregoing [incorporated] documents, Defendant Russ unlawfully impeded the Plaintiff's efforts

to put the initiative on the ballot and to vote on a forensic audit of city finances." Id.

        It is not this Court's duty to search through pages of incorporated documents to try to find

parts that would apply to the current dispute. See Berthelot             v.   Boh Brothers Const. Co., L.L. C.,

No. 05-4182, 2006 WL 2256995 at *9 n.20 (E.D. La. July 19, 2006) ("{s]uch arguments and

incorporation by reference to pleadings filed in another case is meaningless, unacceptable and

contrary to the rules and workings of this Court."). Instead, it is Plaintiff's duty to specifically

identify a plausible claim for relief on the face of the Third Amended Complaint. Ashcrofi, 556

U.S. at 678.19 Therefore, to the extent Plaintiff attempts to bring in additional, unnamed claims




  The Court is not saying in this Order that all incorporations are insufficient in all cases. Instead, in this case
Plaintiff fails to sufficiently describe how his incorporated documents relate to the present case.

                                                        33
from a previous litigation without discussing them, the undersigned concludes the Third

Amended Complaint does not state plausible claims for relief "on its face." Id.

         3. Defendants Drake, Embra, and Rattler

         Plaintiff brings   §   1983 claims against Defendants Lloyd Drake, Hazel Embra, and Joyce

Rattler for violating his First Amendment rights. The Court finds Plaintifrs claims against

Defendants Drake, Embra, and Rattler fail because the claims are time-barred based on the

applicable statute of limitations.

         Defendant Drake is the former city manager for the City of Hearne. Pl.'s Third Am.

Compl. ¶ 6, ECF No. 77. Plaintiff alleges that in 2015, Plaintiff began requesting records about

Hearne's local government and publishing his findings. Id. ¶ 18. Plaintiff claims that on July 21,

2015, he submitted a request for utility billing records. Id. The same day he requested those

records, Plaintiff alleges Defendant Drake ordered city employees to shut off Plaintifr s

electricity in retaliation for his records request. Id. Plaintiff alleges that his electricity was not

turned back on until the following day. Id.

        Defendants Embra and Rattler are former councilmembers for the City of Hearne and

were in office at the time of Defendant Drake's alleged misconduct. Id. ¶J 15-16. Plaintiff

alleges that Defendants Embra and Rattler merely laughed at him when Plaintiff informed them

that Defendant Drake shut off his power. Id. ¶ 19. Plaintiff claims they also failed to supervise

Defendant Drake's corrupt actions, and indeed kept him employed because he was corrupt and

retaliatory. Id.

        A district court may dismiss a complaint based on statute of limitations if it is clear from

the complaint that the claims are time-barred. Moore         v.   McDonald, 30 F.3d 616, 620 (5th Cir.

1994). Since   §   1983 does not provide a statute   of limitations, the statute of limitations for a civil


                                                     34
rights action is determined by state law. Owens            v.   Okure, 488 U.S. 235, 249-50 (1989); Burrell

v.   Newsome, 883 F.2d 416, 418 (5th Cir. 1989). Owens held the statute of limitations for all                  §


1983 claims is the forum state's "general or residual statute for personal injury actions." 488 U.S.

at 250; Jackson    v.   Johnson, 950 F.2d 263, 265 (5th Cir. 1992). In Texas, the general personal

injury limitations period is two years. Stanley       v.   Foster, 464 F.3d 565, 568 (5th Cir. 2006); Tex.

Civ. Prac. & Rem. Code       §   16.003(a).

         The Fifth Circuit has held that the limitations period begins to run "the moment the

plaintiff becomes aware that he has suffered an injury or has sufficient information to know that

he has been injured." Piotrowski, 237 F.3d at 576. "The standard in            §     1983 actions provides 'that

the time for accrual is when the plaintiff knows or has reason to know of the injury which is the

basis of the action." Shelby       v.   City of El Paso, 577 F. App'x 327, 331 (5th Cir. 2014) (quoting

Burrell, 883 F.2d at 418).

         In this case, Plaintiff alleges that Defendant Drake caused his power to be shut off on

July 21, 2015. The Court finds that accrual occurred that very same day, as Plaintiff obviously

knew about his alleged injury (that he was without power to his home). Plaintiff did not file the

instant suit against Defendant Drake until January 18, 2018, over two years past accrual of

Plaintiff's claims against him. Pl.'s Third. Am. Compl., ECF No.                1.   Furthermore, Plaintiff did

not bring Defendants Embra and Rattler into the lawsuit until April 27, 2018, when he filed his

First Amended Complaint. ECF No. 47. Therefore, Plaintiff's First Amendment retaliation

claims against Defendants Drake, Embra, and Rattler are barred by the applicable statute of

limitations and should be dismissed.2°


20
  The Court further dismisses any § 1985 equal protection conspiracy claims Plaintiff may have brought against
Defendants Drake, Embra, and Rattler. First, Plaintiff's conspiracy allegations against Defendants Drake, Embra,
and Rattler are conclusory and do not state a plausible claim for relief. Twombly, 550 U.S. at 555, 557. Next, the
Court already determined that no Defendant violated Plaintiffs civil rights in this case. Thus, these Defendants

                                                       35
         4. Defendant Rodriguez

         The Court dismisses Plaintiff's remaining claims against Defendant Rodriguez. In a

previous order, this Court dismissed all Plaintiff's             §   1983 claims against Defendant Rodriguez.

Order Adopting Mag. R&R, ECF No. 73. Thus, the only remaining claims against Defendant

Rodriguez are Plaintiff's       §   1985 conspiracy claims against her. Pl.'s Third. Am. Compl.                  ¶IJ   23-

26, ECF No. 77. For Plaintiff to properly assert a § 1985 claim, he must sufficiently allege an

underlying violation of his civil rights. Mitchell, 265 F. App'x at 371 (citing Earnest, 690 F.2d at

1202); Brown      v.   City of Grand Prairie, No. CIV.A. 3:01-CV-0139, 2002 WL 171728, at *8

(N.D. Tex. Jan. 29, 2002) (citing Kerr              v.   Lyford, 171 F.3d 330, 341-42 (5th Cir. 1999)). As

already discussed in this Order, Plaintiff fails to sufficiently allege any underlying civil rights

violations against any Defendant. Defendant Rodriguez cannot be liable for an alleged

conspiracy that failed to violate Plaintiff's rights. Therefore, Plaintiff's              §   1985 conspiracy claims

against Defendant Rodriguez should be dismissed.

                                                  CONCLUSION

         IT IS THEREFORE ORDERED that Defendants' Motions to Dismiss (ECF Nos. 78 &

92) are GRANTED

         IT IS FURTHER ORDERED that all Plaintiff's claims against all Defendants are

DISMISSED WITH PREJUDICE

         IT IS FINALLY ORDERED that this case is CLOSED.

         SIGNED this 17th day of June,


                                                   UNITED STATES DISTRICT JUDGE



cannot be liable for a conspiracy that failed to violate Plaintiffs constitutional rights. Mitchell v. Crescent River Port
Pilots Ass'n, 265 F. App'x 363, 371 (5th Cir. 2008) (citing Earnest v. Lowentritt, 690 F.2d 1198, 1202 (5th
Cir. 1982)).
